Order affirmed, without costs, on the opinion at the Appellate Division. Insofar as the measure of discipline is concerned, u misconduct being proved, the [sanction] to follow was to be determined by the Appellate Division, and is not subject to revision here” (Matter of Axtell, 257 N. Y. 210, 211; see Matter of Kelly, 23 N Y 2d 368, 384; cf. Erie County Water Auth. v. Western N. Y. Water Co., 304 N. Y. 342, 346).
Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: The appellant argued that his right to freedom of speech and his privileges and immunities under the First and Fourteenth Amendments were violated by the sanction imposed herein. This court held that appellant’s constitutional rights were not violated.
. Concur: Chief Judge Fuld and Judges Bubke, Scileppi, Bbbgan, Bbeitel, Jasen and Gibson.